                        Case 18-12741-LMI           Doc 487       Filed 12/07/18       Page 1 of 3




      ORDERED in the Southern District of Florida on December 6, 2018.




                                                            Laurel M. Isicoff
                                                            Chief United States Bankruptcy Judge




_____________________________________________________________________________

                                     UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                               Miami Division
                                             www.flsb.uscourts.gov

      In re:

      MIAMI INTERNATIONAL MEDICAL CENTER, LLC1                                      Case No. 18-12741-LMI
      d/b/a THE MIAMI MEDICAL CENTER,                                               Chapter 11

                Debtor.
                                                                          /

      FINAL ORDER EXTENDING COURT’S PRIOR ORDER AUTHORIZING DEBTOR IN
           POSSESSION TO OBTAIN ADDITIONAL POST-PETITION FINANCING
          PURSUANT TO 11 U.S.C. §§ 364(C) AND (D) AND FED.R.BANKR.P. 4001(C)
                        AND SCHEDULING FINAL HEARING

                THIS CAUSE came before the Court on November 29, 2018 at 1:30 p.m. (the “Final

      Hearing”) upon the Motion to Extend Court’s Prior Order Authorizing Debtor in Possession to

      Obtain Additional Post-Petition Financing Pursuant to 11 U.S.C. §§ 364(c) and (d) and




      1
          The Debtor’s current mailing address is 5959 NW 7 St, Miami, FL 33126 and its EIN ends 4362.



                                                              1
                   Case 18-12741-LMI            Doc 487        Filed 12/07/18        Page 2 of 3



Fed.R.Civ.P. 4001(c) [ECF No. 367] (the “Motion”)2 filed by Miami International Medical

Center, LLC’s d/b/a The Miami Medical Center, the above-captioned debtor and debtor in

possession (the “Debtor”). The Court having reviewed the Motion, noting no objections to the

Motion, having heard arguments of counsel, and based upon the reasons set forth on the record

which are incorporated herein by reference, does

          ORDER AS FOLLOWS:

          1.       The Motion is GRANTED, as set forth herein.

          2.       The Debtor is authorized, on a final basis, to obtain the Additional DIP Loan

from the Lender, in the amount of $238,387, pursuant and subject to the terms and conditions set

forth in the Motion (and the Budget attached thereto), Term Sheet, and Final DIP Order.

          3.       The Debtor is authorized to take any and all actions necessary to effectuate the

Additional DIP Loan on a final basis.

          4.       The Lender is authorized to make the Additional DIP Loan to the Debtor

immediately upon the entry of this Order. In the event any amounts due under the Additional

DIP Loan remain unfunded upon the closing of the sale of the Debtor’s assets to VCH (as

authorized by the Final Sale Order), VCH shall fund such unfunded amounts to the Debtor at the

closing.

          5.       VCH shall not be entitled to repayment of the Additional DIP Loan in this case.

For the avoidance of doubt, the Additional DIP Loan shall not be repaid by the Debtor or from

any assets of the Debtor's estate, shall not be treated as an administrative expense, and shall not

be repaid from $1,800,000 settlement fund approved in this Court’s VCH Settlement Order or

from any other recoveries in this case.



2
    Capitalized terms not defined herein shall have the meaning ascribed to them in the Motion.

                                                           2
4068382
               Case 18-12741-LMI        Doc 487       Filed 12/07/18    Page 3 of 3



          6.   The fourteen (14) day stay provisions of Bankruptcy Rule 6004(h), to the extent

applicable, are waived and shall not apply to this Final Order. This Final Order shall be

immediately effective upon entry.

          7.    This Order shall constitute findings of fact and conclusions of law pursuant

to Fed. R. Bankr. P. 7052, made applicable to this proceeding by Fed. R. Bankr. P. 9014.

          8.    The Court reserves jurisdiction to enforce the terms of this Order and the

Additional DIP Loan.

                                                ###

Submitted By:
Peter D. Russin, Esquire
Florida Bar No. 765902
prussin@melandrussin.com
MELAND RUSSIN & BUDWICK, P.A.
Counsel for Debtor in Possession
200 South Biscayne Boulevard, Ste 3200
Miami, Florida 33131
Telephone:    (305) 358-6363
Telefax:       (305) 358-1221

Copies Furnished To:
Peter D. Russin, Esquire, is directed to serve copies of this Order on all parties in interest and to
file a Certificate of Service.




                                                 3
4068382
